                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 1 of 6




                        1   Craig A. Hoover, SBN 113965
                            E. Desmond Hogan (admitted pro hac vice)
                        2   Peter R. Bisio (admitted pro hac vice)
                            Michelle A. Kisloff (admitted pro hac vice)
                        3   Allison M. Holt (admitted pro hac vice)
                            Adam A. Cooke (admitted pro hac vice)
                        4   HOGAN LOVELLS US LLP
                            555 Thirteenth Street, NW
                        5   Washington, DC 20004
                            Tel: (202) 637-5600
                        6   Fax: (202) 637-5910
                            craig.hoover@hoganlovells.com
                        7   desmond.hogan@hoganlovells.com
                            peter.bisio@hoganlovells.com
                        8   michelle.kisloff@hoganlovells.com
                            allison.holt@hoganlovells.com
                        9   adam.a.cooke@hoganlovells.com
                    10      Michael M. Maddigan, SBN 163450
                            HOGAN LOVELLS US LLP
                    11      1999 Avenue of the Stars, Suite 1400
                            Los Angeles, CA 90067
                    12      Tel: (310) 785-4600
                            Fax: (310) 785-4601
                    13      michael.maddigan@hoganlovells.com
                    14      Attorneys for Defendant Anthem, Inc.
                            Additional Defendants’ Counsel Listed on Signature Page
                    15
                    16                                 UNITED STATES DISTRICT COURT
                    17                              NORTHERN DISTRICT OF CALIFORNIA
                    18                                          SAN JOSE DIVISION
                    19

                    20      IN RE ANTHEM, INC. DATA BREACH                Case No. 5:15-MD-02617-LHK
                            LITIGATION
                    21
                                                                          ANTHEM, INC.’S RESPONSE TO SUA
                    22                                                    SPONTE REFERRAL ORDER

                    23                                                    The Honorable Lucy H. Koh
                    24
                    25

                    26

                    27
                    28
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                               ANTHEM, INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                             CASE NO. 15-MD-02617-LHK
                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 2 of 6




                        1          On October 31, 2018, United States District Judge Jeffrey White issued a Sua Sponte
                        2   Referral Order referring Arnold v. Anthem Inc., No. 18-cv-02981-JSW (“Arnold”), to this Court
                        3   “for the purposes of determining whether it is related to In re Anthem Inc. Data Breach
                        4   Litigation, No. 15-md-2617 [(the “Anthem MDL”)].” Dkt. No. 1073. Pursuant to Civil Local
                        5   Rule 13-2, Defendant Anthem, Inc. (“Anthem”) responds to the Sua Sponte Referral Order as
                        6   follows.1
                        7                                           INTRODUCTION
                        8          There is no question that Arnold is related to the Anthem MDL. The plaintiff in Arnold
                        9   (“Plaintiff”) has sued Anthem, which was the primary defendant in the Anthem MDL, alleging
                    10      that she suffered various harms purportedly connected to the cyber attack that is at the core of the
                    11      Anthem MDL. It would be inefficient, a waste of judicial resources, and create a risk of
                    12      conflicting results for Arnold to proceed separately before a different Judge, particularly where, as
                    13      here, this Court has granted final approval to a class action settlement resolving the Anthem MDL
                    14      while retaining jurisdiction over this matter and the settlement. See Dkt. No. 1048.
                    15                                                ARGUMENT
                    16             The Court should find that Arnold is related to the Anthem MDL. “An action is related to
                    17      another when:
                    18             (1) The actions concern substantially the same parties, property, transaction or event; and
                    19             (2) It appears likely that there will be an unduly burdensome duplication of labor and
                    20                  expense or conflicting results if the cases are conducted before different Judges.”
                    21      Civil L.R. 3-12(a). Both of those requirements are fully satisfied here.
                    22             The First Amended Complaint (“FAC”) in Arnold, a copy of which is attached hereto as
                    23      Exhibit 1, demonstrates that Arnold concerns substantially the same parties as the Anthem MDL.
                    24      Anthem is the only defendant in Arnold, and it also is the first-named defendant in the Anthem
                    25      MDL. Compare Arnold FAC at 2 with Anthem MDL Fourth Consolidated Amended Class
                    26      Action Complaint, Dkt. No. 713-4 at 45. While Plaintiff was not a named plaintiff in the Anthem
                    27
                            1
                             Anthem has not been served with the Summons and Complaint in Arnold and files this
                    28      Response to Sua Sponte Referral Order without waiving any of its rights and defenses.
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                                            -1-
                                                                 ANTHEM INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                              CASE NO. 15-MD-02617-LHK
                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 3 of 6




                        1   MDL, she was a member of the putative classes the Anthem MDL plaintiffs moved to certify.
                        2   See Dkt. No. 719-3 (moving to certify classes including California residents whose information
                        3   was “compromised as a result of the breach announced by Anthem on or around February 5,
                        4   2015”). She also is a member of the Settlement Class that the Court did certify. See Dkt. No.
                        5   1046 at 2. This is demonstrated by that fact that Plaintiff received a class notice postcard
                        6   addressed to her from the Settlement Administrator, which Plaintiff attached as an exhibit to her
                        7   FAC. See Arnold FAC Ex. A. As the long form notice the Court approved explained: “If you
                        8   receive a postcard Notice of this Settlement, you have been identified by the Settlement
                        9   Administrator as a Settlement Class Member.” See Dkt. No. 869-14 at 12. Thus, because
                    10      Plaintiff did not opt out of the Settlement Class, see Dkt. No. 1041, Ex. C., she is unquestionably
                    11      a Settlement Class Member.
                    12             The Arnold FAC also demonstrates that Arnold and the Anthem MDL concern
                    13      substantially the same transaction or event. Although much of the FAC is impossible to decipher,
                    14      it is clear that the allegations in the FAC are connected to the cyber attack Anthem announced in
                    15      February 2015 that gave rise to the Anthem MDL. For example, the first sentence of the
                    16      “Statement of Facts” in the FAC references “Defendant Anthem Inc. Data Breach Litigation” and
                    17      a “2015 Class Action Claim ID.” Arnold FAC at 2. That Claim ID matches the Claim ID
                    18      included on another postcard attached to the FAC that the Anthem MDL Settlement Administrator
                    19      sent to the “Parent or Guardian of” a minor,” whom Plaintiff alleges is a family member. See
                    20      Arnold FAC Ex. A; id. at 2. The FAC further alleges that “Anthem holds plaintiff’s personal
                    21      information such as SSN, address, [and] phone number,” that that “Plaintiff and her family [are]
                    22      part of Anthem Inc. Data Breach.” Id. at 2, 3. According to Plaintiff, “she had [a] normal life
                    23      until breach of medical records, all her sensitive psy records got expose[d] by cyber attack.”2
                    24      Id. at 4 (emphasis in original). Plaintiff also claims that the “[n]egligence and carelessness of
                    25      Defendant’s technology caused harm to customers,” referencing “80 million customer[s],” the
                    26

                    27      2
                              Plaintiff is wrong to the extent she alleges that medical records were impacted by the 2015 cyber
                            attack. However, Plaintiff’s error does not undercut the fact that Arnold concerns substantially
                    28      the same parties, transactions, and events as the Anthem MDL.
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                                             -2-
                                                                 ANTHEM, INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                                CASE NO. 15-MD-02617-LHK
                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 4 of 6




                        1   approximate number of individuals impacted by the 2015 Anthem cyber attack. Id. The very last
                        2   allegation in the FAC further underscores the undeniable connection between Arnold and the
                        3   Anthem MDL: “Defendant implied obligation by breaching personal health information in
                        4   carelessness, wrongful conduct intentionally breaching patients health information Anthem Inc.
                        5   Data Breach (Anthem Inc. Data Breach (Exhibit A) Litigation) Case No. 15-MD-02617-LHK
                        6   Defendant breach of contract, data breach.” Id. at 7-8 (emphasis in original).
                        7          Finally, allowing Arnold to proceed before a separate Judge would be inefficient, a waste
                        8   of judicial resources, and could lead to conflicting results. This Court is intimately familiar with
                        9   the legal and factual issues relating to the 2015 cyber attack as a result of having adjudicated
                    10      multiple rounds of motions to dismiss and deciding numerous other issues, while overseeing
                    11      extensive factual and expert discovery. Permitting Arnold to proceed before another Judge would
                    12      be inefficient because it would require that Judge to develop a similar familiarity with legal and
                    13      factual issues relating to the 2015 cyber attack. It also might lead to inconsistent results because
                    14      another Judge might view those legal and factual issues differently than this Court. Further,
                    15      because one of the issues that will have to be decided is whether Plaintiff’s claims are barred by
                    16      the settlement of the Anthem MDL, permitting Arnold to proceed before another Judge would be
                    17      inconsistent with this Court’s retention of jurisdiction over the settlement. See Dkt. No. 1048.
                    18                                                CONCLUSION
                    19             For the foregoing reasons, the Court should find Arnold related to the Anthem MDL.
                    20

                    21                                                             Respectfully submitted,
                    22                                                             HOGAN LOVELLS US LLP
                    23                                                             CRAIG A. HOOVER
                                                                                   E. DESMOND HOGAN
                    24                                                             PETER R. BISIO
                                                                                   MICHELLE A. KISLOFF
                    25                                                             ALLISON M. HOLT
                                                                                   ADAM A. COOKE
                    26

                    27      Dated: November 5, 2018                                By:    /s/ Craig A. Hoover

                    28                                                             Craig A. Hoover (SBN 113965)
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                                             -3-
                                                                 ANTHEM, INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                                CASE NO. 15-MD-02617-LHK
                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 5 of 6




                        1                                              craig.hoover@hoganlovells.com
                                                                       E. Desmond Hogan (admitted pro hac vice)
                        2                                              desmond.hogan@hoganlovells.com
                        3                                              Peter R. Bisio (admitted pro hac vice)
                                                                       peter.bisio@hoganlovells.com
                        4                                              Michelle A. Kisloff (admitted pro hac vice)
                                                                       michelle.kisloff@hoganlovells.com
                        5                                              Allison M. Holt (admitted pro hac vice)
                                                                       allison.holt@hoganlovells.com
                        6
                                                                       Adam A. Cooke (admitted pro hac vice)
                        7                                              adam.a.cooke@hoganlovells.com
                                                                       555 Thirteenth Street, NW
                        8                                              Washington, DC 20004-1109
                                                                       Telephone:      (202) 637-5600
                        9                                              Facsimile:      (202) 637-5910
                    10
                                                                       Michael Maddigan (SBN 163450)
                    11                                                 michael.maddigan@hoganlovells.com
                                                                       1999 Avenue of the Stars, Suite 1400
                    12                                                 Los Angeles, CA 90067
                                                                       Telephone:    (310) 785-4600
                    13                                                 Facsimile:    (310) 785-4601
                    14
                                                                       Attorneys for Defendant Anthem, Inc.
                    15
                                                                       TROUTMAN SANDERS LLP
                    16                                                 CHAD R. FULLER
                    17      Dated: November 5, 2018                    By:    /s/ Chad R. Fuller
                    18
                                                                       Chad R. Fuller (SBN 190830)
                    19                                                 chad.fuller@troutmansanders.com
                                                                       11682 El Camino Real, Suite 400
                    20                                                 San Diego, CA 92130
                                                                       Telephone:    (858) 509-6056
                    21                                                 Facsimile:    (858) 509-6040
                    22
                                                                       Attorney for Defendant Anthem, Inc.
                    23
                                                                       NELSON MULLINS RILEY &
                    24                                                 SCARBOROUGH LLP
                                                                       JOHN D. MARTIN
                    25                                                 LUCILE H. COHEN
                    26
                            Dated: November 5, 2018                    By:    /s/ John D. Martin
                    27
                                                                       John D. Martin (admitted pro hac vice)
                    28                                                 john.martin@nelsonmullins.com
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                                 -4-
                                                       ANTHEM, INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                      CASE NO. 15-MD-02617-LHK
                            Case 5:15-md-02617-LHK Document 1074 Filed 11/05/18 Page 6 of 6




                        1                                                           Lucile H. Cohen (admitted pro hac vice)
                                                                                    lucie.cohen@nelsonmullins.com
                        2                                                           1320 Main Street, 17th Floor
                        3                                                           Columbia, SC 29201
                                                                                    Telephone:    (803) 255-9241
                        4                                                           Facsimile:    (858) 256-7500

                        5                                                           Attorneys for Defendant Anthem, Inc.
                        6
                        7                                    SIGNATURE ATTESTATION

                        8          Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
                        9   document has been obtained from the signatories shown above.
                    10
                            Date: November 5, 2017                                  By:    /s/ Craig A. Hoover
                    11                                                                     Craig A. Hoover

                    12
                    13

                    14

                    15
                    16

                    17

                    18
                    19

                    20

                    21
                    22

                    23

                    24
                    25

                    26

                    27
                    28
H OGAN L OVEL LS US
       LLP
  ATT ORNE YS AT LA W
                                                                              -5-
                                                                 ANTHEM, INC.’S RESPONSE TO SUA SPONTE REFERRAL ORDER
                                                                                                CASE NO. 15-MD-02617-LHK
